Browne, J.
Dissenting.
Several correct and clearly expressed instructions on the law of self-defense requested by the defendant, were refused by the trial judge. I think this was harmful error, because the charge on that subject given by the court was not clear nor fair. It was embraced in a paragraph cob*155taining 236 words with only one period. The instruction began by telling the jury under what circumstances a plea of self-defense would not be available; contained an inuendo hostile to the defendant’s plea of self-defense, and concluded by reiterating when a plea of self-defense would not be available. The instruction on self-defense was sand-witched between these adverse instructions.
• The instruction on the law of self-defense contains over 200 words, with the law of self-defense qualified by the use of the words “but,” and “unless,” and “provided,” and is so involved, and the English so muddy as to be incapable of conveying to the minds of average jurors an intelligent conception of the law of self-defense.
Lord Macaulay was noted for his long sentences, but few if any of his, contained 200 words. It takes a Lord Macaulay to construct an intelligible sentence of this length. The one containing the instruction on self-defense in this cause certainly does not belong to that class.
A person on trial is entitled not only to have the law correctly stated, but to have it stated clearly and intelligible. That was not done in this ease, and I think the court erred in refusing to give one or more of the instructions requested by the defendant that clearly and correctly stated the law.